Title: James Madison to Thomas H. Botts, 18 March 1834
From: Madison, James
To: Botts, Thomas H.


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpellier
                                
                                Mar. 18. 1834
                            
                        
                         
                        I inclose $25. It will discharge the acct you inclosed to me; and leave a small surplus, which you will be
                            pleased to hand to Mr W Allen Wth friendly respects
                        
                            
                                
                            
                        
                    